[exhibit101page001.jpg]

 




[exhibit101page002.jpg]

 




[exhibit101page003.jpg]

 




[exhibit101page004.jpg]

 




[exhibit101page005.jpg]

 




[exhibit101page006.jpg]

 




[exhibit101page007.jpg]

 




[exhibit101page008.jpg]

 




[exhibit101page009.jpg]

 




[exhibit101page010.jpg]

 




[exhibit101page011.jpg]

 




[exhibit101page012.jpg]

 




[exhibit101page013.jpg]

 




[exhibit101page014.jpg]

 




[exhibit101page015.jpg]

 




[exhibit101page016.jpg]

 




[exhibit101page017.jpg]

 




[exhibit101page018.jpg]

 




[exhibit101page019.jpg]

 




[exhibit101page020.jpg]

 




[exhibit101page021.jpg]

 




[exhibit101page022.jpg]




[exhibit101page023.jpg]

 




[exhibit101page024.jpg]

 




